 3:20-bk-70452 Doc#: 2 Filed: 02/18/20 Entered: 02/18/20 16:48:07 Page 1 of 1




                                               Certificate Number: 15557-ARW-CC-034090733


                                                              15557-ARW-CC-034090733




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 13, 2020, at 6:34 o'clock PM CST, Zachary
Alexander received from Urgent Credit Counseling, Inc., an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Western District of
Arkansas, an individual [or group] briefing that complied with the provisions of
11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 13, 2020                      By:      /s/Tiffany Terrell


                                               Name: Tiffany Terrell


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
